UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5171



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DEWAYNE ANDERSON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Matthew J. Perry, Jr., Senior
District Judge. (3:06-cr-00120-MJP)


Submitted: July 24, 2007                      Decided:   July 26, 2007


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Langdon D. Long, Assistant Federal Public Defender, Columbia, South
Carolina, for Appellant.    Robert Claude Jendron, Jr., Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dewayne Anderson entered a guilty plea to possession of

a   firearm    by    a   convicted   felon,    in    violation       of   18   U.S.C.

§§ 922(g)(1) and 924(e)(1) (2000). He received a mandatory minimum

sentence of 180 months’ imprisonment. Anderson’s counsel has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), concluding there are no meritorious issues for appeal, but

questioning whether the district court complied with Fed. R. Crim.

P. 11 and whether Anderson’s sentence was reasonable.                       Anderson

filed a pro se supplemental brief, arguing his prior state offense

for failure to stop for a blue light does not qualify as a

predicate offense in classifying him as an armed career criminal.

Finding no reversible error, we affirm.

              Counsel first questions whether the district court fully

complied with Rule 11, but identifies no error in the Rule 11

proceeding.         Anderson did not move in the district court to

withdraw his guilty plea; therefore, his challenge to the adequacy

of the Rule 11 hearing is reviewed for plain error.                       See United

States v. Martinez, 277 F.3d 517, 525 (4th Cir. 2002).                          This

analysis requires the court to determine whether there was error,

whether   the       error   was   plain,    and     whether    it    affected    the

defendant’s substantial rights.               Id. at 524.           If a defendant

establishes      these      requirements,     the    court’s     “discretion      is

appropriately exercised only when failure to do so would result in


                                      - 2 -
a miscarriage of justice, such as when the defendant is actually

innocent or the error seriously affects the fairness, integrity or

public reputation of judicial proceedings.”             United States v.

Hughes, 401 F.3d 540, 555 (4th Cir. 2005) (internal quotation marks

and citation omitted).

           Our review of the record reveals that the district court

substantially complied with the requirements of Rule 11.            Though

the court did not advise Anderson that the answers he gave at the

hearing could be used against him in a prosecution for perjury or

false statement as required by Rule 11(b)(1)(A), we conclude such

omission did not affect his substantial rights.

     We   also    conclude   the   district   court   properly   classified

Anderson as an armed career criminal and its imposition of the

mandatory minimum sentence under 18 U.S.C. § 924(e)(1) (2000)          was

reasonable.      See United States v. Green, 436 F.3d 449, 457 (4th

Cir.), cert. denied, 126 S. Ct. 2309 (2006).          Anderson’s assertion

that his prior conviction for failure to stop for a blue light

cannot serve as a predicate offense for his armed career criminal

classification is meritless.       See United States v. James, 337 F.3d

387, 391 (4th Cir. 2003) (holding that failure to stop for a blue

light is a “violent felony” under armed career criminal statute

because it “involves conduct that presents a serious potential risk

of physical injury to another”).            We therefore find Anderson’s

sentence was reasonable.


                                    - 3 -
              In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Anderson’s conviction and sentence.

This court requires that counsel inform Anderson, in writing, of

the right to petition the Supreme Court of the United States for

further review.         If he requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel   may    move    in   this    court    for   leave   to   withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Anderson. We dispense with oral argument because the

facts   and    legal    contentions     are    adequately    presented    in    the

materials     before    the   court    and     argument   would    not   aid    the

decisional process.



                                                                         AFFIRMED




                                       - 4 -